Case 1:03-md-01570-GBD-SN Document 4693-2 Filed 07/17/19 Page 1of3

EXHIBIT B
Case 1:03-md-01570-GBD-SN Document 4693-2 Filed 07/17/19 Page 2 of3

Case 1:18-cv-12387-GBD-SN Document13 Filed OB/@#{k9spRage 1 of 2

DOCUMENT
. ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #

SOUTHERN DISTRICT OF NEW YORK DATE FILED.

   

Rowenworst et al.

: CERTIFICATE OF MAILING

Islamic Republic of Iran Case No. _1:18-cv-12387 (GBD)(SN)

 

 

I hereby certify under the penalties of perjury that on the 27 day of March , 2019, I served:___
Minister of Foreign Affairs, Ministry of Foreign Affairs of the Islamic Republic of Iran, Iman
Khomeini Avenue, Tehran, Iran, Attn: HE. Mohammad Javad Zarif

 

DO the individual of the foreign state, pursuant to the provisions of FRCP 4(f)2(c)(ii),

CJ the head of the ministry of foreign affairs, pursuant to the provisions of the Foreign
Sovereign Immunities Act, 28 U.S.C. § 1608(a)(3).

the Secretary of State, Attn: Director of Consular Services, Office of Policy Review and
Inter-Agency Liaison (CA/OCS/PRI), U.S. Department of State, SA-29, 4" Floor, 2201 C Street NW,
Washington, DC 20520, pursuant to the provisions of the Foreign Sovereign Immunities Act, 28 U.S.C.
§ 1608(a)(4).

LJ the head of the agency or instrumentality of the foreign state, pursuant to the provisions
of the Foreign Sovereign Immunities Act, 28 U.S.C, § 1608(b)(3)(B).

2 copy{ies) of the Summons, Complaint, Civil Cover Sheet, Notice of suit prepared
in accordance with 22 CF §93.2 with a copy of 28 U.S.C, 1330, affidavit of translator (along with

translations of the above documents)

by Federal Express 8606 6542 7384,
phn es

Dated: New York, New York 1) | it 4 ny fp

03/27/2019 Wad eto ree

Rusy J. sRasick oe hate

CLERK: OF Corr, (|

ah PCy

ue cit vit te _

Melina Hicbints i pieeN Mie
DEPUTY CER oppyyh

 

oe

 
 

|

5

Case 1:03-md-01570-

BD-SN Document 4693-2 Filed 07/17/19 Page 3 of 3
-GBD-SN Docfiment 43 Fifed 03/87/19 Page Sof 2 ~

Case 1:18-cv-123

| 1 From presse prrtamprosstunt.

fedex.com 1.800.GoFadEx 1:800.463.3339

Fedex. us Airbiil

te MB B6Ob 542 7384
Sender's FedEx

SendersFedix = 6283-5404—9
ourt, Ruby J. Krajick

   

 

 

 

 

 

4a Express Package Service

FedEx Priority Overnight FedEx Standard Overnight FedEx First Overnight
OC ectiee UiScivete, Cl eecenmer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Seauets U.S. District Court chone’t } - Fedex2Day seipupnies ste Saturday Dahvery NOT ovale,
ace,” = ES, OS
a eC Ct "Fede nea nctavaliable —— @Yornest leoninas
Com Southern District of New York / WHE CLERIC Ex res Freight Service shone rma ay
ay Frei tot FedEx, Freight
Adiess 200 Pearl Street 0 ities C sertraline O Sterne
Deparibedsiaaticen cel for Confirmdore —— —Toment oextons,
5 Packaging
New York NY 10007
ci State
sos anal oan * Tine Cees lta Cig Clot
Your internal Bling Bi 101147-JP002 OPTIGNAL § Special Handling (geek SUB wien Uecdts 0 Bere ee
To Secretary of State SATURDAY Delivery | -— HOLD Weekday HOLD Saturtay |
ehettn: Dir. of Consular Serviges 202 736-9110 CO seraetate Ly teexlzcata Uy areata
Sern re nace ertee,
rasan
comary Office of Policy Review and Inter-Agency Liason [No [7 Yes ‘ Yes C1] prytee
U.S. Department of State Siiputelecanion — bettnea Se oe le
Recipiert’s ppd in Facexpack [J cargo Aircraft Only
Address SA-29 4th Fioor 7 Payment Bile:
Wo cannot delivor to RD. boxes or PO. ZIP coden, DeptlFlosdouiatisan O "Flip a Cites Pitan
Recigi Thi F
Adimss 2201 © Street NW ae, —— raaty [J creditcard’ LJ casvtheck
oe a eee 6AF3-SHOY-G -&
cy Washington sate DC mp 20520 Total Packages Tal Weight Total Declared Valet
$ to
a yon dacinry a Heber vali. Se Sy ucing his Arb yo seer FedEx Use Only

 

 

 

& NEW Residential Delivery Signature Options \¢yourmpics sigur, chucktireccecinsSrect

reper sie Frorlicn’ am Ha peeghboring: my
fee dellvary. sign tor debver re martin
Fare, Date WO Parr Stat NNSe-2005 Fede PRINTED IN WAL ity

   

“SOUO9U UNDA YOd AdOD SINL NIVIGH

 

 
